Motion for resettlement granted to the extent of changing the decretal portion of the order so as to conform in substance with the following: “It is unanimously ordered that the order *632as appealed * * * is hereby reversed * * * defendant’s cross motion for summary judgment granted * * * and the clerk is directed to enter judgment in favor of the defendant dismissing the complaint, with costs, severing defendant’s counterclaim and remanding the same to the Supreme Court, New York County, for an accounting by plaintiff of all rents and profits received by him and the disbursements made by him in connection with the jointly owned property in California and that upon the determination of the amount due plaintiff under such account the clerk is directed to enter judgment in favor of the plaintiff and against the defendant for said amount for her interest in the said property, with costs.” Settle order on notice. The order of this court entered on January 28, 1964 is vacated. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.